 



EXHIBIT 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     This Third Amendment (“Amendment”) is made as of the 14th day of August,
2007 by and between Tufco, L.P. (“Borrower”), Tufco Technologies, Inc.
(“Parent”), Associated Bank Green Bay, NA, U.S. Bank, NA and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA) (collectively the “Banks”) with
JPMorgan Chase Bank, N.A. serving individually as a Bank and as Agent for itself
and the other Banks.
RECITALS
     The parties entered into a Credit Agreement dated as of May 20, 2004, as
amended (“Credit Agreement”).
     The parties desire to amend the Credit Agreement as set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:

  1.   Capitalized terms not defined herein shall have the meaning ascribed in
the Credit Agreement.     2.   In Article 1, Section 1.1 of the Credit Agreement
the Revolving Termination Date is changed from May 18, 2008 to May 18, 2009.    
3.   This Amendment is a modification only and not a novation.     4.   Except
for the above stated amendments, the Credit Agreement shall be and remain in
full force and effect with the change herein deemed to be incorporated therein.
This Amendment is to be considered attached to the Credit Agreement and made a
part thereof.     5.   The parties acknowledge and agree that this Amendment is
limited to the terms above stated and shall not be construed as an amendment of
any other terms or provisions of the Credit Agreement. The parties hereby
specifically ratify and affirm the terms and provisions of the Credit Agreement
except as herein changed. This Amendment shall not establish a course of dealing
or be construed as evidence of any willingness on the Banks’ part to grant other
or future amendments, should any be requested.     6.   The Borrower agrees to
pay all fees and out of pocket disbursements incurred by the Banks in connection
with this Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
day and year first above written.

                 
 
                    BORROWER AND PARENT:    
 
                    TUFCO, L.P.    
 
                    By: Tufco LLC, its         Managing General Partner    
 
                        By: Tufco Technologies, Inc.             Its Sole
Managing Member    
 
               
 
      By:   /s/ Michael B. Wheeler    
 
                        Michael B. Wheeler             Authorized Officer for
the Managing Member    
 
                    TUFCO TECHNOLOGIES, INC.    
 
                    By:   /s/ Michael B. Wheeler                       Michael
B. Wheeler         Chief Financial Officer, Vice President and Secretary    
 
               
 
  AGENT:      
 
                    JPMORGAN CHASE BANK, N.A., individually         as a Bank
and as the Agent    
 
                    By:   /s/ Kevin Groff                       Printed Name:
Kevin Groff         Title: Vice President    
 
                    BANK: ASSOCIATED BANK GREEN BAY, NA    
 
                    By:   /s/ Thomas M Toerpe                       Printed
Name: Thomas M Toerpe         Title: Managing Director    
 
                    BANK: U.S. BANK, NA    
 
                    By:   /s/ Paul Holtgren                       Printed Name:
Paul Holtgren         Title: Vice President    

2



--------------------------------------------------------------------------------



 



     The undersigned Guarantors consent to the foregoing Amendment and
acknowledge the continuing validity and enforceability of the Guaranties.

             
 
                GUARANTORS:    
 
                TUFCO TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Michael B. Wheeler    
 
                Michael B. Wheeler         Chief Financial Officer, Vice
President and Secretary    
 
                TUFCO LLC    
 
                By: Tufco Technologies, Inc.,         Its Sole Member    
 
           
 
  By:   /s/ Michael B. Wheeler    
 
                Michael B. Wheeler         Authorized Officer of the Managing
Member    
 
                HAMCO MANUFACTURING AND DISTRIBUTING LLC    
 
           
 
  By:   /s/ Michael B. Wheeler    
 
                Michael B. Wheeler         Executive Vice President and CFO    

3